Title: From George Washington to Benjamin Ogle, 28 October 1799
From: Washington, George
To: Ogle, Benjamin



Sir,
Mount Vernon, Octr 28th 1799.

It having been determined to station three Regiments of the United States Troops at Harper’s Ferry, orders were given to provide huts there for their winter Quarters; but, from the Report of Colo. Parker, the Officer to whom this business was committed, it appears impracticable to provide the materials, in due season, to build the huts at that place. It therefore becomes necessary to procure other quarters without delay: And as the Barracks near Frederick town, belonging, as I am informed, to the State of Maryland, would probably, on many accounts, be the most eligable, I have to request the favor of Your Excellency to let me know if they could be had this winter, for the use of the United States, in case they should be wanting, and should be found, on inspection, to answer

the purpose without incurring an unreasonable expence to the United States.
Your Excellency’s answer to this, as soon as is convenient, will much oblige me. And, if there be no objection to the Barracks being occupied by the United States Troops, if wanting, it would save much time to have some person, in or near Frederick Town, empowered to communicate on the subject with Colo. Thomas Parker, of the eighth United States Regiment, to whose charge this business is committed, and who will be either at Frederick town, or with his Regiment at Harper’s Ferry.
Altho’ it was my determination, when I accepted the Command of the Army, not to take charge of any military operations, unless the Troops should be called into the Field; yet, on the present occasion, I am urged to give some instructions for providing Winter Quarters for three Regiments which are to be stationed at or near Harper’s Ferry, as much delay, and consequently injury to the service at this advanced season, would arise from waiting for communications from Genl Hamilton, at the distance he is from that part of the Country. It is therefore owing to this cause that I address your Excellency on this subject. With great Respect, I have the honor to be Your Excellency’s most obedt Servt

Go: Washington

